             Case 3:21-cv-00238-JBA Document 1 Filed 02/24/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


MARY CIFARELLI,                                      CASE NO.:

                       Plaintiff,
                                                     PETITION FOR REMOVAL
v.                                                   BASED UPON DIVERSITY
                                                     OF CITIZENSHIP
WALMART, INC.,

                       Defendant.                    FEBRUARY 25, 2021

______________________________________

       NOW COMES defendant Walmart, Inc., (“Petitioner”), by and through its undersigned

counsel, and respectfully petitions this Honorable Court as follows:

        1.      Petitioner is the named defendants in a civil action captioned Mary Cifarelli v.

Walmart, Inc., which matter was filed in the Connecticut Superior Court, Judicial District of

New Haven at New Haven, docket number NNH-CV21-6111484-S (hereafter “the state court

action”). A copy of the Summons and Complaint in the state court action are attached hereto as

Exhibits A and B, respectively.

       2.       The Complaint in the state court action sounds in negligence and arises from an

incident alleged to have occurred on February 20, 2019 near the entry to the Wal-Mart store

located at 315 Foxon Boulevard, New Haven. It is alleged that the plaintiff, while holding the

status of a business invitee, “was caused to slip and fall, suddenly and without warning, on a

kinked rug”. Please see Exhibit B, Para. 3. Plaintiff alleges that the incident in question was

due to the negligence of Petitioner, and that as a further result of such negligence she was caused

to suffer various serious and permanent injuries and losses. Exhibit B, Paras. 4 - 8.


                                                 1
            Case 3:21-cv-00238-JBA Document 1 Filed 02/24/21 Page 2 of 5




       3.      Among the injuries and losses claimed by the Plaintiff are the following: injury to

the left arm; injuries to throughout the spine, a fractured nose, headaches, cognitive impairment,

injuries to both knees, dizziness, facial bruising, and general pain and suffering. Exhibit B, Para.

5. The Plaintiff claims to have experienced pain and suffering, and that she has been forced to

expend large sums of money for medical care, hospitalization, diagnostic studies, surgery, and

therapy, and will be forced to expend such sums in the future. Exhibit B, Paras. 6 and 7. She

has further alleged to have sustained a decrease in her capacity to engage in and enjoy life’s

activities. Exhibit B, Para. 8.

       4.      This action is being removed to the District Court pursuant to Title 28, United

States Code § 1441(a). In support of this Petition for Removal, Petitioner respectfully states and

represents to the Court as follows:

       a.      By Complaint dated January 22, 2021, Plaintiff filed suit against the Petitioner.

Service was accomplished upon the Petitioner on January 29, 2021, through Petitioner’s

registered agent for service of process. The Complaint seeks venue in the Superior Court of

Connecticut, Judicial District of New Haven at New Haven.

       b.      The Plaintiff is a citizen of the State of Connecticut, residing in East Haven,

Connecticut. Please see Exhibit A.

       c.      The Petitioner, Walmart, Inc., is a corporation duly licensed and registered under

the laws of the State of Delaware, having its principal place of business in Bentonville, Arkansas.

It has no parent corporations.

       d.      In her Complaint, the Plaintiff alleges that as a result of the subject incident, she

suffered multiple physical injuries and monetary losses, which are serious and permanent in


                                                 2
            Case 3:21-cv-00238-JBA Document 1 Filed 02/24/21 Page 3 of 5




nature, including disc herniations, diagnostic studies, and surgery. She further asserts a claim for

past and future pain and suffering, disability, and a reduction in her inability to perform and

enjoy life’s activities.   Consequently, the amount in controversy does exceed $75,000.00,

exclusive of interest and costs.

       5.      This Court has original jurisdiction over this action pursuant to 28 U.S.C.

§1332(a)(1) because there is complete diversity of citizenship between the Plaintiff and the

Petitioner, and because the amount in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs.

       6.      Venue is proper pursuant to 28 U.S.C. §1391(a) and (b), because the events

giving rise to the Plaintiff's claims occurred within the State of Connecticut, and the Petitioner is

subject to personal jurisdiction in Connecticut.

       7.      Pursuant to 28 U.S.C. §1446(d), the Petitioner has notified the Superior Court of

the State of Connecticut of the filing of this Petition by filing the attached Notice of Removal.

Please see Exhibit C.



       WHEREFORE, based upon the foregoing, Petitioner respectfully requests that the

state court action be removed to the United States District Court for the District of

Connecticut pursuant to 28 U.S.C. §1441(a), and that further proceedings in the Superior

Court of Connecticut, Judicial District of New Haven at New Haven docket number NNH-

CV21-6111484-S, be discontinued.




                                                   3
Case 3:21-cv-00238-JBA Document 1 Filed 02/24/21 Page 4 of 5




                                 Respectfully submitted,

                                 DEFENDANT/PETITIONER,
                                 WALMART, INC.,


                           By:     /s/ Michael P. Kenney _________
                                 Michael P. Kenney
                                 Federal Bar # ct26768
                                 RYAN RYAN DELUCA LLP
                                 185 Asylum Street, 6th Floor
                                 Hartford, CT 06103
                                 Phone: 860-785-5150
                                 mpkenney@ryandelucalaw.com




                             4
           Case 3:21-cv-00238-JBA Document 1 Filed 02/24/21 Page 5 of 5




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


MARY CIFARELLI,                                      CASE NO.:

                       Plaintiff,

v.                                                   CERTIFICATE OF
                                                     SERVICE
WALMART, INC.,

                       Defendants.                   FEBRUARY 25, 2021

______________________________________


        I hereby certify that on February 25, 2021, a copy of the foregoing document was filed
electronically and served by mail upon anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court's electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court's CM/ECF System.


A copy of the foregoing was also mailed to:

R.J. Weber, III, Esq.
Weber Rubano, LLC
401 Center St.
Wallingford CT 06492
Attorneys for the Plaintiff



                                              _____/s/ Michael P. Kenney_____________
                                              Michael P. Kenney
                                              Fed. Bar No. ct26768




                                                 5
